DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 and 20-21 are pending, claims 4, 7-9, and 13-14 have been withdrawn from consideration, claim 19 has been cancelled, and claims 1-3, 5-6, 10-12, 15-18, and 20-21 are currently under consideration for patentability under 37 CFR 1.104. 

Election/Restrictions
Applicant’s election of Species 2, Subspecies 2, and Subspecies I (readable on 1-3, 5-6, 10-12, 15-18, and 20-21) in the reply filed on 07/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 12 is objected to because of the following informalities:  change “to processe” to “to process”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a medical observation apparatus” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 5-6, 10-12, 15-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20-21, the limitation “a period that spans over a boundary of successive frames” is unclear. It is unclear how “successive frames” can have “a boundary” with respect to “a period” (i.e., unclear if this is a physical boundary or a period of time). Claims 2-3, 5-6, 10-12, and 15-18 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10-12, 15-17, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukumoto (US 10,958,852).
Regarding claim 1, Fukumoto discloses a medical observation apparatus comprising: an image sensor (see 12c-e, figure 1) configured to image an observation target and generate a medical captured image by sequential reading (see figures 1-2 and 5); and a controller (14, figure 1) configured to control lighting of light sources (see 30b and 30d, figure 1) configured to irradiate light to the observation target, wherein the controller is configured to perform a first control including a control of lighting a light source configured to irradiate white light (see 14f and 30a, figure 1), and a second control including a control of lighting a light source configured to irradiate excitation light (see 14f and 30c, figure 1), and the first control is performed in a period that spans over a boundary of successive frames (see location of the output timing of the white light in P2a and P4 during T2 and T4, figure 7).  
Regarding claim 2, Fukumoto further discloses the controller is configured to perform: the first control (white light, figure 7) in a shorter period than one frame period (see P2a and P4, figure 7); and the second control (excitation light, figure 7) in a period longer than the period in which the first control is performed (see P4, figure 7).  
Regarding claim 3, Fukumoto further discloses the controller is configured to: repeat the first control (see white light output timing in P2a and P4, figure 7); and2Application No. 16/660.834 Reply to Office Action of May  2022perform the second control in a period in which at least the first control is not performed (see output timing of excitation light in P2a, figure 7).  
Regarding claim 5, Fukumoto further discloses the controller is configured to perform the second control in a period in which the first control is not performed (see output timing of excitation light in P2a, figure 7), and is configured not to perform the second control in a period in which the first control is performed (see P2a, figure 7). 
Regarding claim 6, Fukumoto further discloses the controller is configured to perform the first control in a predetermined timing that has been set (see P2a and P4, figure 7).  
Regarding claim 10, Fukumoto further discloses the controller is configured to perform the first control every two frame period (see output timing of white light at T2 and T4 of P2a and P4, figure 7).  
Regarding claim 11, Fukumoto further discloses the controller is further configured to perform a third control in which the light source configured to irradiate the white light and the light source configured to irradiate the excitation light are not turned on (see space between output timing of white light and excitation light in P2a, figure 7).  
Regarding claim 12, Fukumoto further discloses a processor (14c-d, figure 1) configured to process the medical captured image.  
Regarding claim 15, Fukumoto further discloses the processor is configured to synthesize (14d, figure 1) a first medical captured image that is imaged when at least the white light is irradiated to the observation target (W2, figure 5), and a second medical captured image that is imaged when only the excitation light is irradiated to the observation target (IR1 or IR3, figure 5 | Col. 16, lines 49-58).  
Regarding claim 16, Fukumoto further discloses a filter configured to cut off light of a wavelength corresponding to the excitation light from incident light to the image sensor (excitation light cut filter 12a, figure 1).  
Regarding claim 17, Fukumoto further discloses a light source unit (30, figure 1) including a light source (30b, figure 1) configured to irradiate the white light and a light source (30d, figure 1) configured to irradiate the excitation light.  
Regarding claim 20, Fukumoto discloses a medical observation system (see figure 1) comprising: a medical observation apparatus (this element is interpreted under 35 USC 112f as a microscope or endoscope | see figure 1) configured to image an observation target (see 12c-e, figure 1), and process (14c-d, figure 1) a generated medical captured image (W2 and IR1 or IR3, figure 5 | Col. 16, lines 49-58); and a display (101, figure 1) configured to display the processed medical captured image on a display screen (101, figure 1), wherein the medical observation apparatus includes an image sensor (12c-e, figure 1) configured to image the observation target and generate the medical captured image by sequential reading (see figures 1-2, 5); a controller (14, figure 1) configured to control lighting of light sources (see 30b and 30d, figure 1) configured to irradiate light to the observation target; and a processor (14c-d, figure 1) configured to process the medical captured image, wherein the controller is configured to perform a first control including a control of lighting a light source configured to irradiate white light (see 14f and 30a, figure 1), and a second control including a control of lighting a light source configured to irradiate excitation light (see 14f and 30c, figure 1), and the first control is performed in a period that spans over a boundary of successive frames (see location of the output timing of the white light in P2a and P4 during T2 and T4, figure 7).  
Regarding claim 21, Fukumoto discloses a medical observation apparatus (see figure 1) comprising: circuitry (14, figure 1) configured to: control lighting of light sources (30b and 30d, figure 1) configured to irradiate light onto an observation target, control including6Application No. 16/660.834 Reply to Office Action of May performing a first control including a control of lighting a light source configured to irradiate white light (see 14f and 30a, figure 1), performing a second control including a control of lighting a light source configured to irradiate excitation light (see 14f and 30c, figure 1), wherein the circuitry is configured to perform the first control in a period that spans over a boundary of successive frames (see location of the output timing of the white light in P2a and P4 during T2 and T4, figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto (US 10,958,852) as applied to claim 17 above, and further in view of Cline (US 2008/0177140).
Fukumoto discloses all of the features in the current invention as shown above in claim 17. Fukumoto is silent regarding the light source unit further includes a filter configured to pass the irradiated white light, and cut off light of a wavelength corresponding to fluorescence originated from the excitation light.  
Cline teaches a fluorescence imaging system with a light source capable of operating in multiple modes to product either light for color imaging or light for fluorescence imaging ([0005]). During fluorescence imaging, a processor/controller (86, figure 2) moves a light source filter (76b, figure 2) into position in the light beam. The filter transmits both excitation light and reflectance light and blocks the transmission of light at fluorescence detection wavelengths ([0049]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the light source unit of Fukumoto to have a light source filter (76b, figure 2) as taught by Cline. Doing so would block the transmission of light at fluorescence detection wavelengths and effectively capture fluorescent images using the same color image sensor ([0034]). The modified light source unit would have a filter (76b, figure 2; Cline) configured to pass the irradiated white light ([0049]), and cut off light of a wavelength corresponding to fluorescence originated from the excitation light ([0049]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Endo (US 8,231,522).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 27, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795